Title: From George Washington to Major General William Heath, 18 August 1779
From: Washington, George
To: Heath, William


        
          D. Sir
          Head quarters [West Point] August the 18th 1779
        
        I have received Your Letter of this date. The intercourse which you mention to be carrying on by Women, with Verplank’s point, may be attended with many bad consequences—or at least great inconveniences and must be suppressed. Those now detained, may be released under strict injunctions never to do the like again, and at the peril of being closely confined and otherwise severely punished—if they are detected. Genl Nixon will have this idea propagated as generally as he can—and if the Women will persevere in the practice, however disagreable the measure, they must be sent to Camp and be at least confined in the provost. I am Dr Sir Yr Most Obedt sert
        
          Go: Washington
        
      